Citation Nr: 0316289	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-17 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis of the left 
elbow.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945, and from September 1950 to July 1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1999 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2001, the 
Board remanded this case in order to obtain additional 
evidence and to address due process concerns.  The Board 
issued a decision concerning other issues in October 2002, 
however, it was determined that additional development on the 
issue of entitlement to service connection for arthritis of 
the left elbow was required in order to decide the veteran's 
claim.   


REMAND

As mentioned above, after the veteran's appeal was certified 
to the Board, it was determined that further development was 
needed regarding the issue of entitlement to service 
connection for arthritis of the left elbow, and the Board 
undertook such pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit, this case must be 
again remanded in order to afford the RO the opportunity to 
consider the additional evidence developed by the Board and 
readjudicate the claim on appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  It further held that the 30-day 
filing deadline, as provided by 38 C.F.R. § 19.9(a)(2)(ii), 
was misleading and prejudicial to claimants, stating that the 
law under 38 U.S.C. §5103(a) clearly allowed the claimant one 
year to submit evidence.  It is essentially the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.  For these 
reasons, a remand is required.  Therefore, in order to ensure 
due process, this case must be REMANDED for the following 
action by the RO:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the recently 
submitted VA examination report, dated in 
February 2003, and the Veterans Claims 
Assistance Act of 2000. An appropriate 
period of time should be allowed for 
response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




